Citation Nr: 1537520	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  13-33 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

Entitlement to an initial evaluation in excess of 10 percent for hypothyroidism.


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran had active service from August 1993 to August 1996 and June 2002 to February 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The issues of entitlement to service connection for hair loss as secondary to service-connected hypothyroidism and entitlement to service connection for a cardiac disability (claimed as elevated blood cholesterol levels) as secondary to service-connected hypothyroidism have been raised by the record in October 2012 and November 2013 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In April 2012, the Veteran was afforded a VA examination to address the severity of his thyroid disability.  Examination noted fatigability, weight gain and sleepiness.  Hypothyroidism was assessed with continuous medication required for control thereof.  

In an October 2012 statement, the Veteran complained of neck and chest pain from when his "thyroid [is] not working properly."  In a November 2013 statement, he complained of muscle weakness and noted that he had recently been hospitalized, suggesting it was related in some manner to his thyroid condition.

The Veteran's reports of increased weight gain and muscle weakness, along with his hospitalization, suggest that the service-connected disability has worsened since his last VA examination.  When it is indicated that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  As the Veteran's assertions indicate possible worsening, he should be afforded a new VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify any treatment records relating to his claim, not already associated with the claims file.  He should provide approximate dates of treatment and identify the caregiver/facility.  Upon obtaining this information, and any necessary authorization form(s), attempt to obtain the evidence.  Any negative results should be noted in the record and communicated to the Veteran.

2.  After the development directed in paragraph 1 has been completed to the extent possible, schedule the Veteran for a VA examination to determine the current severity of his service-connected hypothyroidism.  The claims folder, and any additional evidence obtained, must be made available to the examiner for review.

All tests and studies deemed necessary by the examiner should be conducted, in order to obtain, as accurately as possible, a picture of the nature and extent of the Veteran's hypothyroidism.  The examiner should describe the manifestations of the Veteran's thyroid disorder, to include, but not limited to the presence of fatigability, constipation, and mental sluggishness; muscle weakness, mental disturbance and weight gain; or cold intolerance, muscle weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute) and sleepiness.  

3.  After the development directed above has been completed to the extent possible, readjudicate the issue on appeal.  If any benefit sought on appeal is not granted, the Veteran should be furnished a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




